Exhibit 10.6

 

Pursuant to Item 601(B)(10) of Regulation S-K, certain portions of this exhibit
have been redacted and, where applicable, have been marked “[***],” such
redactions are immaterial and would be competitively harmful if publicly
disclosed.

 

 

 

 

 

 

 

 

 

 

 

 

 MASSACHUSETTS INSTITUTE OF TECHNOLOGY

 

 

EXCLUSIVE PATENT LICENSE AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

 

 

TABLE OF CONTENTS

 

TABLE OF CONTENTS ii R E C I T A L S 1 1. Definitions. 2 2. Grant of Rights. 7
3. COMPANY Diligence Obligations. 10 4. Royalties and Payment Terms. 12
5. Reports and Records. 16 6. Patent Prosecution. 18 7. Infringement. 20
8. Indemnification and Insurance. 22 9. Representations AND Warranties. 23
10. Assignment. 24 11. General Compliance with Laws 24 12. Termination. 25
13. Dispute Resolution. 27 14. Miscellaneous. 29 APPENDIX A 33 APPENDIX B 34
EXHIBIT A 35

 



ii

 

 

MASSACHUSETTS INSTITUTE OF TECHNOLOGY

EXCLUSIVE PATENT LICENSE AGREEMENT

 

This Agreement, effective as of the date set forth above the signatures of the
parties below (the “EFFECTIVE DATE”), is between the Massachusetts Institute of
Technology (“M.I.T.”), a Massachusetts corporation, with a principal office at
77 Massachusetts Avenue, Cambridge, MA 02139-4307 and MBcure Ltd. (“COMPANY”), a
company formed under the laws of Israel, having its principal office at 2 Ilan
Ramon, Ness Ziona, Israel.

 

R E C I T A L S

 

WHEREAS, M.I.T. is the owner of certain PATENT RIGHTS (as later defined herein)
relating [***] and has the right to grant licenses under said PATENT RIGHTS;

 

WHEREAS, Timothy Kuan-Ta Lu, an inventor of the PATENT RIGHTS and current
employee of M.I.T., has or will shortly acquire equity in COMPANY, the Conflict
Avoidance Statement of inventor name is attached as Exhibit A hereto;

 

WHEREAS, M.I.T. desires to have the PATENT RIGHTS developed and commercialized
to benefit the public and is willing to grant a license thereunder;

 

WHEREAS, COMPANY has represented to M.I.T., to induce M.I.T. to enter into this
Agreement, that COMPANY shall commit itself to a diligent program of exploiting
the PATENT RIGHTS so that public utilization shall result therefrom; and

 

WHEREAS, COMPANY desires to obtain a license under the PATENT RIGHTS upon the
terms and conditions hereinafter set forth.

 

NOW, THEREFORE, M.I.T. and COMPANY hereby agree as follows:

 

1. Definitions.

 

1.1 “AFFILIATE” shall mean any legal entity (including, but not limited to, a
corporation, partnership, or limited liability company) that is controlled by
COMPANY. For the purposes of this definition, the term “control” means (i)
beneficial ownership of at least fifty percent (50%) of the voting securities of
a corporation or other business organization with voting securities or (ii) a
fifty percent (50%) or greater interest in the net assets or profits of a
partnership or other business organization without voting securities.

 



 

 

 

1.2 “COVERED MATERIAL” shall mean any active ingredient for use in the Field
that, in whole or in part:

 

(i) absent the license granted hereunder, would infringe one or more valid
claims of the PATENT RIGHTS; or

 

(ii) is manufactured using a LICENSED PROCESS or that, when used, practices a
LICENSED PROCESS; and/or

 

(iii) contains an IDENTIFIED PRODUCT

 

1.3 “FIELD” shall mean (a) the treatment, prevention or diagnosis of any disease
or condition within the labeled indications: [***] and (b) the treatment,
prevention or diagnosis of any other human disease or condition by specifically
targeting any of the following: [***].

 

COMPANY may request, from time to time, the inclusion of one or more additional
bacteria to the FIELD; if MIT has not granted an exclusive license with respect
to such requested bacteria that would prevent the inclusion of such bacteria in
the license, the parties will negotiate in good faith the possibility of
including such additional bacteria to the FIELD.

 

1.4 “IDENTIFIED PRODUCT” shall mean any product that in whole or in part is
created, developed, discovered, identified or selected by the use of LICENSED
PROCESS(ES) by the COMPANY or AFFILIATES or SUBLICENSEES. Notwithstanding the
foregoing, any IDENTIFIED PRODUCT that also falls within the definition of
LICENSED PRODUCT shall still be deemed a LICENSED PRODUCT for the purposes of
the AGREEMENT and COMPANY shall make all payments due for a LICENSED PRODUCT

 

1.5 “IMPROVEMENT” shall mean any patentable or potentially patentable invention
that:

 

(i) is made under an M.I.T. research program in the laboratory of Timothy
Kuan-Ta Lu as the Principal Investigator (“Principal Investigator”);

 

(ii) is disclosed to the M.I.T. Technology Licensing Officer within [***] of the
EFFECTIVE DATE;

 

(iii) is dominated by claims of the PATENT RIGHTS licensed under this Agreement
and listed in Appendix A as of the EFFECTIVE DATE; and

 



2

 

 

(iv) is available for licensing after satisfaction of any obligations to third
parties, including without limitation sponsors of the research leading to such
invention.

 

1.6 “LICENSED PRODUCT” shall mean any product that, in whole or in part:

 

(i) absent the license granted hereunder, would infringe one or more valid
claims of the PATENT RIGHTS; or

 

(ii) is manufactured by using a LICENSED PROCESS or that, when used, practices a
LICENSED PROCESS.

 

1.7 “LICENSED PROCESS” shall mean any process the practice of which, absent the
license granted hereunder, would infringe one or more valid claims of the PATENT
RIGHTS or which uses a LICENSED PRODUCT.

 

1.8 “NET SALES” shall mean the gross amount billed by COMPANY and its AFFILIATES
and SUBLICENSEES for LICENSED PRODUCTS, IDENTIFIED PRODUCTS, and LICENSED
PROCESSES, less the following:

 

(i) customary trade, quantity, or cash discounts to the extent actually allowed
and taken;

 

(ii) amounts repaid or credited by reason of rejection or return;

 

(iii) portions of invoiced amounts written off by COMPANY or its AFFILIATES as
uncollectable (if such amounts are subsequently collected, they will be deemed
NET SALES in the quarter in which they are collected); and

 

(iv) to the extent separately stated on purchase orders, invoices, or other
documents of sale, any taxes or other governmental charges levied on the
production, sale, transportation, delivery, or use of a LICENSED PRODUCT,
IDENTIFIED PRODUCT or LICENSED PROCESS which is paid by or on behalf of COMPANY,
its AFFILIATE or a SUBLICENSEE; and

 

(v) outbound transportation (including packaging, freight, shipping and
insurance) costs if separately stated on the invoice.

 

No deductions shall be made for commissions paid to individuals whether they be
with independent sales agencies or regularly employed by COMPANY and on its
payroll, or for cost of collections. NET SALES shall occur on the date of
billing for a LICENSED PRODUCT, IDENTIFIED PRODUCT or LICENSED PROCESS. If a
LICENSED PRODUCT, IDENTIFIED PRODUCT or a LICENSED PROCESS is distributed at a
discounted price that is substantially lower than the customary price charged by
COMPANY for sales to similarly situated customers (e.g. customers of similar
size, buying power and/or strategic value in the same or similar territory,
taking into consideration factors such as government imposed pricing and local
pricing of therapeutics) or distributed for non-monetary consideration (whether
or not at a discount), NET SALES shall be calculated based on the average price
(the average price is not calculated using sale prices of LICENSED PRODUCTS,
IDENTIFIED PRODUCTS or LICENSED PROCESSES that are substantially lower than
customary price or that are distributed for non-monetary consideration) of the
same LICENSED PRODUCT, IDENTIFIED PRODUCT or LICENSED PROCESS charged to an
independent third party in the same territory during the same REPORTING PERIOD
or, in the absence of such sales, on the fair market value of the LICENSED
PRODUCT, IDENTIFIED PRODUCTS or LICENSED PROCESS.

 



3

 

 

Non-monetary consideration shall not be accepted by COMPANY, any AFFILIATE, or
any SUBLICENSEE for any LICENSED PRODUCTS, IDENTIFIED PRODUCTS or LICENSED
PROCESSES without the prior written consent of M.I.T.

 

If a LICENSED PRODUCT or IDENTIFIED PRODUCT is sold in any country in the form
of a combination product containing one or more active ingredients in addition
to the Covered Material (“Combination Product”), [***]. If, in a specific
country, the Covered Material or the other active ingredient(s) is not sold
separately, a market price for the Covered Material and the other active
ingredient(s) in the Combination Product shall be determined by Company in good
faith and in accord with generally accepted accounting practices. If MIT
disagrees with the market price attributed by Company to the Covered Material
and/or other active ingredient(s) in the Combination Product as set forth in any
royalty report provided by Company to MIT, MIT will be entitled to notify
Company in writing of such disagreement within [***] of receipt of the relevant
report and the parties will resolve such disagreement in accordance with the
following “baseball arbitration” procedure:

 

(a) If MIT notifies Company of any disagreement with respect to the market price
values attributed by Company to any priced components of any Combination Product
as set forth in a royalty report provided by Company pursuant to Section 5.2
(“Attributed Market Price”), executive officers of each of the parties shall
meet within [***] of such notice to negotiate in good faith and agree on such
Attributed Market Prices provided, however, that Company shall provide, in
advance of such meeting, and to MIT’s reasonable satisfaction, detailed written
information sufficient for such executive offices to understand the full
rationale for Company’s Attributed Market Price. If the dispute has not been
resolved within [***] after the commencement of such meeting or if meeting has
not commenced within [***] after MIT’s notice of disagreement, then either Party
may initiate a demand for arbitration under the International Chamber of
Commerce Rules of Arbitration as then in effect and, except as set forth herein,
the dispute will be arbitrated in accordance with such rules. The arbitration
shall be final and binding.

 

(b) The arbitration shall be conducted before a panel of [***] arbitrators, each
(i) with significant expertise and experience in the marketing and sale of
products in the field of the Combination Product and (ii) not then nor
previously employed by either party or any of their respective Affiliates, nor
(unless agreed otherwise by the parties) serving or having served as a
consultant of either of the parties and/or their respective Affiliates. The
arbitration shall be held in a mutually agreeable location or, if the parties
cannot agree upon a location within [***] after the arbitrator panel has been
constituted, at a location deemed fair to the Parties by the arbitrators. The
arbitration shall be conducted in English.

 



4

 

 

(d) Within [***] after the selection of the arbitration panel, each party shall
submit to the arbitrators and exchange with each other its arguments regarding
the Attributed Market Price at issue.

 

(e) Within [***] after the date of the delivery to the arbitrator(s) of such
arguments by the parties, the arbitrator(s) shall deliver its/their decision to
the parties by facsimile and electronic transmission. The arbitrator shall be
limited to awarding only one or the other of the two figures submitted. The
decision of the arbitrator(s) shall be determinative with respect to the
Attributed Market Price at issue.

 

(f) Each Party shall bear the costs of its own counsel fees and expenses and
half of the costs of the arbitration, unless the arbitrators determine that the
non-prevailing Party should bear more of the costs and expenses. Judgment upon
an award rendered by the arbitrators may be entered by any court having
jurisdiction thereof.

 

However, provided that in the case the Combination Product is sold under a
Sublicense agreement and the other active ingredient(s) included in such
Combination Product are not ingredient(s) licensed by Company nor its Affiliates
to the Sublicensee, the market price attributed by Company to the Covered
Material and the other active ingredient(s) in the Combination Product will be
deemed to be fair market price if they are the same as the prices attributed to
the Covered Material and the other active ingredient(s) in the Combination
Product under the Sublicense agreement.

 

Notwithstanding the above, “Net Sales” shall not include: (i) the provision of
LICENSED PRODUCTS or IDENTIFIED PRODUCTS by COMPANY, its AFFILIATES or
SUBLICENSEES for use in clinical trials or compassionate treatment or the
distribution of LICENSED PRODUCTS or IDENTIFIED PRODUCTS through a
not-for-profit foundation to eligible patients provided that COMPANY, its
AFFILIATE or SUBLICENSEE, as applicable, receives no consideration from such
clinical trials or not-for-profit foundation for such use of LICENSED PRODUCTS
or IDENTIFIED PRODUCTS and (ii) LICENSED PRODUCTS or IDENTIFIED PRODUCTS
provided as samples to promote additional Net Sales or for test marketing
purposes, in amounts consistent with normal business practices of COMPANY, its
AFFILITATES or SUBLICENSEES, provided that COMPANY, its AFFILIATE or
SUBLICENSEE, as applicable, receives no consideration for such samples.

 

1.9 “PATENT CHALLENGE” shall mean the commencement of a legal action or
administrative proceeding challenging the validity or patentability and/or
non-infringement of any of the PATENT RIGHTS (as defined below) or otherwise
seeking to invalidate any of the PATENT RIGHTS.

 



5

 

 

1.10 “PATENT RIGHTS” shall mean:

 

(a) the United States and international patents listed on Appendix A;

 

(b) the United States and international patent applications and/or provisional
applications listed on Appendix A and the resulting patents;

 

(c) any patent applications resulting from the provisional applications listed
on Appendix A, and any divisionals, continuations, continuation-in-part
applications, and continued prosecution applications (and their relevant
international equivalents) of the patent applications listed on Appendix A and
of such patent applications that result from the provisional applications listed
on Appendix A, to the extent the claims are directed to subject matter
specifically described in the patent applications listed on Appendix A and the
resulting patents;

 

(d) any patents resulting from reissues, reexaminations, or extensions (and
their relevant international equivalents) of the patents described in (a), (b),
and (c) above; and

 

(e) international (non-United States) patent applications and provisional
applications filed after the EFFECTIVE DATE claiming priority to any of the
applications described above and the relevant international equivalents to
divisionals, continuations, continuation-in-part applications and continued
prosecution applications of such patent applications to the extent the claims
are directed to subject matter specifically described in the patents or patent
applications referred to in (a), (b), (c), and (d) above, and the resulting
patents.

 

1.11 “REPORTING PERIOD” shall begin on the first day of each [***] and end on
the last day of such [***].

 

1.12 “RESEARCH SUPPORT PAYMENTS” shall mean payments to COMPANY or an AFFILIATE
from a SUBLICENSEE or corporate partner that are expressly intended only to fund
or pay for (i) the purchase or use of equipment, supplies, products or services,
or (ii) the use of employees and/or consultants, to achieve a bona fide research
or development goal for the commercialization of LICENSED PRODUCTS, IDENTIFIED
PRODUCTS, or LICENSED PROCESSES, as indicated by their inclusion as specific
line items in a written agreement between COMPANY or AFFILIATE and the
SUBLICENSEE or corporate partner.

 

1.13 “SUBLICENSE INCOME” shall mean any payments that COMPANY or an AFFILIATE
receives from a SUBLICENSEE in consideration of the sublicense of the rights
granted COMPANY and AFFILIATES under Section 2.1, including without limitation
license fees, milestone and bonus payments, option payments, license maintenance
fees, and other payments, but specifically excluding royalties on NET SALES
payable under Sections 4.1(d) and 4.1(e). For clarity, SUBLICENSE INCOME
specifically excludes: (a) reimbursement of the patent expenses paid by COMPANY
to MIT; (b) RESEARCH SUPPORT PAYMENTS; (c) equity investments at fair market
value (excluding premiums paid as consideration for the sublicense); and (d)
amounts received from a SUBLICENSEE in connection with a bona fide, fully
repayable, market rate loan made by SUBLICENSEE to Company (unless such loans
are forgiven prior to complete repayment).

 



6

 

 

1.14 “SUBLICENSEE” shall mean any non-AFFILIATE sublicensee of the rights
granted COMPANY under Section 2.1.

 

1.15 “TERM” shall mean the term of this Agreement, which shall commence on the
EFFECTIVE DATE and shall remain in effect until the expiration or abandonment of
all issued patents and filed patent applications within the PATENT RIGHTS,
unless earlier terminated in accordance with the provisions of this Agreement.

 

1.16 “TERRITORY” shall mean world-wide.

 

2. Grant of Rights.

 

2.1 License Grants. Subject to the terms of this Agreement, including without
limitation Section 2.5, M.I.T. hereby grants to COMPANY and its AFFILIATES for
the TERM an exclusive, royalty-bearing license under the PATENT RIGHTS to
develop, have developed, make, have made, use, have used, sell, have sold, offer
to sell, lease, import and have imported LICENSED PRODUCTS and IDENTIFIED
PRODUCTS in the FIELD in the TERRITORY and to develop and perform LICENSED
PROCESSES for use in the FIELD in the TERRITORY.

 

2.3 Sublicenses.

 

(a) So long as COMPANY remains the exclusive licensee of the PATENT RIGHTS in
the FIELD, COMPANY shall have the right to grant sublicenses of its rights under
Section 2.1; SUBLICENSEES shall not have the right to grant sublicenses, without
the prior written approval of MIT who will have the sole discretion. COMPANY
shall incorporate terms and conditions into its sublicense agreements sufficient
to enable COMPANY to comply with this Agreement. COMPANY shall also include
provisions in all sublicenses to provide that in the event that SUBLICENSEE
brings a PATENT CHALLENGE against M.I.T. or assists another party in bringing a
PATENT CHALLENGE against M.I.T. (except as required under a court order or
subpoena) then COMPANY may terminate the sublicense.

 



7

 

 

(b) COMPANY shall promptly furnish M.I.T. with a fully signed photocopy of any
sublicense agreement; provided that COMPANY may redact from such copies any
information COMPANY or the SUBLICENSEE deems confidential information of the
parties thereto, and to the extent that it does not impair M.I.T.’s ability to
ensure compliance with this Agreement.

 

(c) Upon termination of this Agreement for any reason, any direct SUBLICENSEE of
COMPANY not then in material breach of the sublicense agreement shall have the
right to obtain, upon notice to M.I.T. within [***] of termination of this
Agreement, a license directly from M.I.T. on substantially similar terms and
conditions as set forth herein. M.I.T. shall not be obligated to grant to any
such SUBLICENSEE any rights under the PATENT RIGHTS that are broader than the
rights previously granted by COMPANY to such SUBLICENSEE, or inconsistent with
the rights granted to COMPANY under this Agreement. Each such SUBLICENSEE shall
be deemed a third party beneficiary for purposes of this Section 2.3.

 

2.4 U.S. Manufacturing. As applicable to this Agreement, COMPANY agrees to
comply with the requirements of 35 U.S.C. § 204 “Preference for United States
Industry”, as amended, or any successor statutes or regulations.

 

2.5 Retained Rights.

 

(a) Research and Educational Use. M.I.T. retains the right on behalf of itself
and all other non-profit research institutions to practice under the PATENT
RIGHTS for academic research, teaching, and educational purposes.

 

(b) Federal Government. COMPANY acknowledges that the U.S. federal government
retains a royalty-free, non-exclusive, non-transferable license to practice any
government-funded invention claimed in any PATENT RIGHTS as set forth in 35
U.S.C. §§ 201-211, and the regulations promulgated thereunder, as amended, or
any successor statutes or regulations.

 

8

 

 

2.6 Option to Improvements. To the extent that an IMPROVEMENT is available for
licensing, and subject to the consent of M.I.T.’s Principal Investigator, M.I.T.
hereby grants to COMPANY a first option (the “OPTION”) to add M.I.T.’s interest
in such IMPROVEMENT to this Agreement, by amendment, in accordance with this
Section 2.6. Promptly after the M.I.T. Technology Licensing Office receives
disclosure of an IMPROVEMENT, the M.I.T. Technology Licensing Office shall
notify COMPANY in writing of the IMPROVEMENT, furnishing COMPANY a copy of the
invention disclosure and/or any related patent application(s). Such invention
disclosure and any related patent application(s) shall be kept confidential by
COMPANY. Notwithstanding the foregoing, M.I.T. shall be under no obligation to
file patent applications for any IMPROVEMENT unless COMPANY exercises its OPTION
with respect to such IMPROVEMENT. COMPANY may exercise its OPTION to obtain a
license to patent rights on such IMPROVEMENT by notifying M.I.T. thereof in
writing within [***] after M.I.T.’s notice of such IMPROVEMENT (the “OPTION
PERIOD”). If COMPANY does not exercise its OPTION within the OPTION PERIOD,
COMPANY’s rights under this Section 2.6 shall expire and M.I.T. shall be free to
license such IMPROVEMENT to any third party. For each OPTION so exercised,
COMPANY will pay M.I.T. an Improvement Addition Fee of [***] (the “Improvement
Addition Fee”), and shall be responsible for the payment of fees and costs
relating to the filing, prosecution and maintenance of the patent rights
covering such IMPROVEMENT, subject to Section 6.4. Upon COMPANY’S exercise of
such right and payment of the Improvement Addition Fee, the parties shall amend
this Agreement to add the patent application(s) covering such IMPROVEMENT under
applicable terms and conditions.

  

2.7. No Additional Rights. Except as set forth in Section 2.6, nothing in this
Agreement shall be construed to confer any rights upon COMPANY by implication,
estoppel, or otherwise as to any technology or patent rights of M.I.T. or any
other entity other than the PATENT RIGHTS, regardless of whether such technology
or patent rights shall be dominant or subordinate to any PATENT RIGHTS.

 



9

 

 

3. COMPANY Diligence Obligations.

 

3.1 Diligence Requirements. COMPANY shall use commercially reasonable diligent
efforts, alone and/or through its AFFILIATES and/or SUBLICENSEES, to develop
LICENSED PRODUCTS and/or IDENTIFIED PRODUCTS and to introduce LICENSED PRODUCTS
and/or IDENTIFIED PRODUCTS into the commercial market; thereafter, COMPANY alone
and/or through its AFFILIATES and/or Sublicensees, shall use reasonable efforts
to make LICENSED PRODUCTS and/or IDENTIFIED PRODUCTS reasonably available to the
relevant patient population. Specifically, COMPANY or AFFILIATE shall fulfill
the following obligations:

 

(a) Within [***] after the EFFECTIVE DATE, COMPANY shall furnish M.I.T. with a
written research and development plan describing the major tasks to be achieved
in order to bring to market a LICENSED PRODUCT and/or IDENTIFIED PRODUCT,
specifying the number of staff and other resources to be devoted to such
research and development effort.

 

(b) Within [***] after the end of each calendar year, COMPANY shall furnish
M.I.T. with a written report (consistent with Section 5.1(a)) on the progress of
its efforts during the immediately preceding calendar year to develop and (when
applicable) commercialize LICENSED PRODUCTS, IDENTIFIED PRODUCTS, or LICENSED
PROCESSES. The report shall also contain a discussion of intended efforts for
the year in which the report is submitted.

 

(c) COMPANY or an AFFILIATE or SUBLICENSEE shall develop a candidate of a
LICENSED PRODUCT or IDENTIFIED PRODUCT and test such candidate in a pre-clinical
proof of concept study (demonstration of efficacy in lysing the target bacteria
under an in vitro and model animal setting) on or before the [***] of the
EFFECTIVE DATE. Upon successful completion of such proof of concept, the
relevant candidate will be designated as a “Candidate Product” and within [***]
of such a designation, COMPANY will notify M.I.T. in writing.

 

(d) COMPANY and/or AFFILIATES shall permit an in-plant inspection by M.I.T. on
or before [***], and thereafter permit in-plant inspections by M.I.T. at regular
intervals with at least [***] between each such inspection.

 

(e) COMPANY, alone or together with its AFFILIATES and/or SUBLICENSEE(s), shall
expend at least the amounts set forth below on research and/or development of
LICENSED PRODUCTS and/or IDENTIFIED PRODUCTS in each calendar year (pro-rated
for partial years) and ending with the first commercial sale of a LICENSED
PRODUCT or IDENTIFIED PRODUCT:

 

[***]  [***] [***]  [***] [***]  [***] [***]  [***] [***]  [***]

 

(f) By the [***] of the [***], COMPANY or an AFFILIATE or SUBLICENSEE shall
[***] with a LICENSED PRODUCT or IDENTIFIED PRODUCT [***].

 



10

 

 

(g) By the [***] of the [***], COMPANY or an AFFILIATE or SUBLICENSEE shall
[***] with a LICENSED PRODUCT or IDENTIFIED PRODUCT.

 

(h) By the [***] of the [***], COMPANY or an AFFILIATE or SUBLICENSEE shall
[***] for a LICENSED PRODUCT or IDENTIFIED PRODUCT.

 

(i) By the [***] of the [***], COMPANY or an AFFILIATE or SUBLICENSEE shall
[***] for a LICENSED PRODUCT or IDENTIFIED PRODUCT and shall [***] LICENSED
PRODUCTS and/or IDENTIFIED PRODUCTS.

 

(j) By the [***] of the [***], COMPANY or an AFFILIATE or SUBLICENSEE shall
[***] of a LICENSED PRODUCT or IDENTIFIED PRODUCT.

 

(k) By the [***] of the [***], COMPANY or an AFFILIATE or SUBLICENSEE shall
[***] for a [***] LICENSED PRODUCT or IDENTIFIED PRODUCT in the [***].

 

In the event that M.I.T. reasonably determines that COMPANY (together with its
AFFILIATES and SUBLICENSEES) has failed to fulfill any of its obligations under
this Section 3.1, then M.I.T. may treat such failure as a material breach in
accordance with Section 12.3(b), subject to the applicable cure periods therein.
Notwithstanding the foregoing, in the event that COMPANY anticipates a failure
to meet an obligation in any of Sections 3.1(f)-(k) due to unexpected technical,
adverse events or regulatory difficulties, COMPANY will promptly advise M.I.T.
in writing, and representatives of each party will meet to review the reasons
for anticipated failure and discuss in good faith a potential revision to the
diligence schedule. COMPANY and M.I.T. will enter into a written amendment to
this Agreement with respect to any mutually agreed upon change(s) to the
relevant obligation(s). Any such future changes to these diligence obligations
that would extend the first commercial sale of the first LICENSED PRODUCT or
IDENTIFIED PRODUCT past [***] post the date of [***] would be subject to [***]
extension fee of [***].

 

M.I.T. will not terminate the Agreement for COMPANY’s failure to meet its
diligence obligations found in sections 3.1 (f-j) if LICENSED PRODUCTS or
IDENTIFIED PRODUCTS have entered the clinical phase. However, M.I.T. at its sole
discretion, may remove from the FIELD the subfield ([***]) that COMPANY is
failing to meet its diligence obligations for as defined in sections 3.1 (g) or
3.1 (k) (“NON-DILIGENT FIELD”), except with respect to LICENSED PRODUCTS or
IDENTIFIED PRODUCTS in such field that entered the clinical phase and any
COVERED MATERIAL included in such products, and all of COMPANY’s and its
AFFILIATE’s rights in the NON-DILIGENT FIELD shall terminate except with respect
to such LICENSED PRODUCTS or IDENTIFIED PRODUCTS in such subfield that entered
the clinical phase and any COVERED MATERIAL included in such products. The
removal of the NON-DILIGENT FIELD will not affect the remaining terms of this
Agreement or COMPANY’s rights with respect to LICENSED PRODUCTS or IDENTIFIED
PRODUCTS in such field that entered the clinical phase and any COVERED MATERIAL
included in such products.

 



11

 

 

4. Royalties and Payment Terms.

 

4.1 Consideration for Grant of Rights.

 

(a) License Issue Fee and Patent Cost Reimbursement. COMPANY shall pay to M.I.T.
within [***] of the EFFECTIVE DATE a license issue fee of twenty-five thousand
dollars ($25,000), and, in accordance with Section 6.3, [***]. These payments
are nonrefundable.

 

(b) License Maintenance Fees. COMPANY shall pay to M.I.T. the following license
maintenance fees on the dates set forth below:

 

[***]  [***] [***]  [***] [***]  [***] [***]  [***] [***]  [***] [***]  [***]

 

This annual license maintenance fee is nonrefundable; however, the license
maintenance fee may be credited to running royalties subsequently due on NET
SALES earned during the same calendar year, if any. License maintenance fees
paid in excess of running royalties due in such calendar year shall not be
creditable to amounts due for future years.

 



12

 

 

(c) Milestone Payments. COMPANY shall pay to M.I.T. the following payments
within [***] following the achievement of the relevant Milestone Event set forth
below for each LICENSED PRODUCT or IDENTIFIED PRODUCT (for clarity, two or more
products that contain the same COVERED MATERIAL will be deemed the same LICENSED
PRODUCT or IDENTIFIED PRODUCT), regardless of whether such milestone is achieved
by COMPANY or by an AFFILIATE or a SUBLICENSEE:

 

Milestone Event  Payment [***]  [***] [***]  [***] [***]  [***] [***]  [***]

 

If COMPANY receives a payment constituting SUBLICENSE INCOME that is directly
attributable to the occurrence of a Milestone Event or circumstance
substantially equivalent to such Milestone Event and COMPANY has paid or is
obligated to pay to M.I.T. its due share of such payment under the clause
entitled “Sublicense Income”), such payment on account of such SUBLICENSE INCOME
shall be fully creditable against the Milestone Payment due to MIT such that
M.I.T. shall receive either the total value of its due share of SUBLICENSE
INCOME only or it’s due share of the Milestone Payment only, whichever is
greater, but not the sum of both amounts.

 

Furthermore, in the case of any future changes to the diligence obligations in
Section 3.1 that would extend the first commercial sale of the first LICENSED
PRODUCT past [***] post the date of first designation of a Candidate Product,
and if the COMPANY has not paid [***] of the milestones payments in Section 4.1
(c) at least [***], or in the instance that a IDENTIFIED PRODUCT is being
carried forward instead of a LICENSED PRODUCT and in recognition of the value of
the PATENT RIGHTS and the time it takes to bring LICENSED PRODUCTS to market,
COMPANY agrees that COMPANY’s obligation to pay these milestone payments with
respect to the first LICENSED PRODUCT or IDENTIFIED PRODUCT to reach the
relevant milestone shall survive expiration of all issued patents and filed
patent applications within the PATENT RIGHTS (“Surviving Milestone
Obligations”). In addition this obligation to pay Surviving Milestone
Obligations shall survive termination of the AGREEMENT as specified in Section
12.6(a).

 



13

 

 

(d) Running Royalties for LICENSED PRODUCTS. COMPANY shall pay to M.I.T. running
royalties for LICENSED PRODUCT(S) on annual Net Sales, as follows:

 

●[***] royalties on the [***] of NET SALES of LICENSED PRODUCT(S) in the
relevant calendar year;

●[***] royalties on the next [***] NET SALES of LICENSED PRODUCT(S) in the
relevant calendar year (i.e. the portion of such NET SALES in such calendar year
[***].

●[***] royalties on Net Sales of such LICENSED PRODUCT(S) [***] (i.e. the
portion of such NET SALES in such calendar year [***]).

 

(e) Running Royalties for IDENTIFIED PRODUCTS. COMPANY shall pay to M.I.T.
running royalties for IDENTIFIED PRODUCT(S) on annual Net Sales, as follows:

 

●[***] royalties on the [***] of NET SALES of IDENTIFIED PRODUCT(S) in the
relevant calendar year;

●[***] royalties on the next [***] NET SALES of IDENTIFIED PRODUCT(S) in the
relevant calendar year (i.e. the portion of such NET SALES in such calendar year
[***]).

●[***] royalties on Net Sales of such IDENTIFIED PRODUCT(S) [***] (i.e. the
portion of such NET SALES in such calendar year [***]).

 

For the convenience of the parties, in recognition of the value of the PATENT
RIGHTS and LICENSED PROCESSES in identifying IDENTIFIED PRODUCTS, and in the
time it takes to bring IDENTIFIED PRODUCTS to market, COMPANY agrees to pay
royalties under this Section on each IDENTIFIED PRODUCT for [***] after first
commercial sale of such IDENTIFIED PRODUCT in the first country in which it is
sold. For clarity, two or more products that contain the same COVERED MATERIAL
will be deemed the same IDENTIFIED PRODUCT and the royalties will be due for a
period of [***] from the first commercial sale of the first such IDENTIFIED
PRODUCT. The obligation to pay running royalties on each IDENTIFIED PRODUCT
shall survive termination of the AGREEMENT as specified in Section 12.6(a).

 

Running Royalties shall be payable for each REPORTING PERIOD and shall be due to
M.I.T. within [***] of the end of each REPORTING PERIOD.

 

(f) Sharing of SUBLICENSE INCOME. COMPANY shall pay M.I.T. the following
percentage on SUBLICENSE INCOME received by COMPANY or AFFILIATES:

 

(i)[***] if the sublicense agreement, under which such SUBLICENSE INCOME is
paid, is signed [***] in Company reaches [***];



(ii)[***] if the sublicense agreement, under which such SUBLICENSE INCOME is
paid, is signed [***] in Company reaches [***];



(iii)[***] if the sublicense agreement, under which such SUBLICENSE INCOME is
paid, is signed [***] in Company reach [***].

 



14

 

 

Such amount shall be payable for each REPORTING PERIOD and shall be due to
M.I.T. within [***] of the end of each REPORTING PERIOD.

 

(g) Consequences of a PATENT CHALLENGE. In the event that (i) COMPANY or any of
its AFFILIATES brings a PATENT CHALLENGE against M.I.T., or (ii) COMPANY or any
of its AFFILIATES assists another party in bringing a PATENT CHALLENGE against
M.I.T. (except as required under a court order or subpoena), and (iii) M.I.T.
does not choose to exercise its rights to terminate this Agreement pursuant to
Section 12.4, then the running royalties due hereunder shall be [***] for the
remainder of the term of the AGREEMENT. In the event that such a PATENT
CHALLENGE is successful, COMPANY will have no right to recoup any royalties paid
during the period of challenge. In the event that a PATENT CHALLENGE is
unsuccessful, COMPANY shall reimburse M.I.T. for all reasonable legal fees and
expenses incurred in its defense against the PATENT CHALLENGE.

 

(h) No Multiple Royalties. If the manufacture, use, lease, or sale of any
LICENSED PRODUCT or the performance of any LICENSED PROCESS is covered by more
than one of the PATENT RIGHTS, multiple royalties shall not be due.

 

(i) Royalty Offset. In the event that COMPANY is contractually or by court
decision required to make royalty payments to one or more third parties in order
to design, discover, develop, make, use, or sell LICENSED PRODUCTS or IDENTIFIED
PRODUCTS, COMPANY may offset a total of [***] of such third-party payments
against any royalty payments that are due to M.I.T. in the same REPORTING
PERIOD, provided, however, that in no event shall the royalty payments under
Sections 4.1 (d) or 4.1 (e) when aggregated with any other offsets and credits
allowed under this Agreement, be less than [***] of NET SALES for LICENSED
PRODUCT(S) or [***] of NET SALES of IDENTIFIED PRODUCT(S) in any REPORTING
PERIOD.

 

4.2 Payments.

 

(a) Method of Payment. All payments under this Agreement should be made payable
to “Massachusetts Institute of Technology” and sent to the address identified in
Section 14.1. Each payment should reference this Agreement and identify the
obligation under this Agreement that the payment satisfies.

 



15

 

 

(b) Payments in U.S. Dollars. All payments due under this Agreement shall be
payable in United States dollars. Conversion of foreign currency to U.S. dollars
shall be made at the conversion rate existing in the United States (as reported
by the Federal Reserve Bank of St. Louis) on the last working day of the
calendar quarter of the applicable REPORTING PERIOD. Such payments shall be
without deduction of exchange, collection, or other charges, and, specifically,
without deduction of withholding or similar taxes or other government imposed
fees or taxes, except as permitted in the definition of NET SALES. MIT will
cooperate with COMPANY to provide such information and records as COMPANY may
require in connection with any application to the tax authorities in any
country, including attempt to obtain an exemption or a credit for any
withholding tax due in any country on account of the payments made by COMPANY to
MIT hereunder.

 

(c) Late Payments. Any payments by COMPANY that are not paid on or before the
date such payments are due under this Agreement shall bear interest, to the
extent permitted by law, at [***] of interest as reported by the Federal Reserve
Bank of St. Louis on the last business day of the calendar quarterly reporting
period to which such royalty payments relate.

 

5. Reports and Records.

 

5.1 Frequency of Reports.

 

(a) Before First Commercial Sale. Prior to the first commercial sale of any
LICENSED PRODUCT or first commercial performance of any LICENSED PROCESS,
COMPANY shall deliver reports to M.I.T. annually, within [***] of the end of
each calendar year, containing information concerning the immediately preceding
calendar year, as described in Section 3.1(b).

 

(b) Upon First Commercial Sale of a LICENSED PRODUCT or IDENTIFIED PRODUCT.
COMPANY shall report to M.I.T. the date of first commercial sale of a LICENSED
PRODUCT or IDENTIFIED PRODUCT within [***] of occurrence in each country.

 



16

 

 

(c) After First Commercial Sale. After the first commercial sale of a LICENSED
PRODUCT or IDENTIFIED PRODUCT, COMPANY shall deliver reports to M.I.T. within
[***] of the end of each REPORTING PERIOD, containing information concerning the
immediately preceding REPORTING PERIOD, as further described in Section 5.2.

 

5.2 Content of Reports and Payments. Each report delivered by COMPANY to M.I.T.
shall contain at least the following information for the immediately preceding
REPORTING PERIOD:

 

(i) the number of LICENSED PRODUCTS and/or IDENTIFIED PRODUCTS relevant to the
calculation of NET SALES sold, leased or distributed by COMPANY, its AFFILIATES
and SUBLICENSEES to independent third parties in each country, and, if
applicable, the number of LICENSED PRODUCTS and/or IDENTIFIED PRODUCTS used by
COMPANY, its AFFILIATES and SUBLICENSEES in the provision of services for a fee
in each country;

 

(ii) the gross amount charged by COMPANY, its AFFILIATES and SUBLICENSEES for
LICENSED PRODUCTS and/or IDENTIFIED PRODUCTS;

 

(iii) with respect to each unique Combination Product sold, the price values
assigned to A and B, as used to determine the proration factor with respect to
NET SALES of Combination Products (for the avoidance of doubt, M.I.T. hereby
retains the right to request and receive any documentation used by COMPANY and
or its consultants and advisors to determine such values, specifically without
the need to invoke the procedures outlined in Section 5.4, below);

 

(iv) calculation of NET SALES for the applicable REPORTING PERIOD in each
country, including a listing of applicable deductions;

 

(v) total royalty payable on NET SALES in U.S. dollars, together with the
exchange rates used for conversion;

 

(vi) the amount of SUBLICENSE INCOME received by COMPANY from each SUBLICENSEE
and the amount due to M.I.T. from such SUBLICENSE INCOME, including an itemized
breakdown of the sources of income comprising the SUBLICENSE INCOME; and

 

If no amounts are due to M.I.T. for any REPORTING PERIOD, the report shall so
state.

 



17

 

 

5.3 Financial Statements. Within [***] of the Company’s receipt of its audited
financial statements for a given year or by [***], whichever comes first,
COMPANY shall provide M.I.T. with a copy of such audited financial statements.

 

5.4 Records. COMPANY shall maintain, and shall cause its AFFILIATES and shall
ensure that its SUBLICENSEES undertake to maintain, complete and accurate
records relating to LICENSED PRODUCTS and IDENTIFIED PRODUCTS developed, made,
sold, leased or distributed by COMPANY, its AFFILIATES and SUBLICENSEES and
SUBLICENSE INCOME received which records shall contain sufficient information to
permit M.I.T. to confirm the accuracy of any reports delivered to M.I.T. under
Section 5 and compliance in other respects with this Agreement. The relevant
party shall retain such records for at least [***] following the end of the
calendar year to which they pertain, during which time M.I.T., shall have the
right, at M.I.T.’s expense, to cause an independent, certified public accountant
inspect such records during normal business hours to verify any reports and
payments made or compliance in other respects under this Agreement; provided in
each case, that such accountant signs a confidentiality and non-use agreement in
a form acceptable to COMPANY, in its reasonable discretion. The foregoing
notwithstanding, the auditor shall have sole discretion to determine the scope
of information required to effect the review required by this section, and such
scope shall not be subject to approval by COMPANY. In the event that any audit
performed under this Section reveals an underpayment in excess of [***], COMPANY
shall bear the full cost of such audit and shall remit any amounts due to M.I.T.
within [***] of receiving notice thereof from M.I.T. The parties agree that all
applicable statutes of limitation and time-based defenses (including, but not
limited to, estoppel and laches) shall be tolled upon any request by M.I.T. for
an audit under this Section. The parties shall cooperate in taking any actions
necessary to achieve this result.

 

6. Patent Prosecution.

 

6.1 Responsibility for PATENT RIGHTS. M.I.T. shall prepare, file, prosecute, and
maintain all of the PATENT RIGHTS using patent counsel reasonably acceptable to
COMPANY. COMPANY shall have reasonable opportunities to advise M.I.T. and shall
cooperate with M.I.T. in such filing, prosecution, and maintenance. M.I.T. shall
instruct its patent counsel to copy COMPANY on all patent prosecution documents
relating to the PATENT RIGHTS and shall provide COMPANY a reasonable opportunity
to review and comment on such materials. M.I.T. shall consider in good faith any
comments received from COMPANY relating to prosecution and maintenance of the
PATENT RIGHTS

 



18

 

 

6.2 International (non-United States) Filings. Appendix B is a list of countries
in which patent applications corresponding to the United States patent
applications listed in Appendix A shall be filed, prosecuted, and maintained.
Appendix B may be amended by mutual agreement of COMPANY and M.I.T.

 

6.3 Payment of Expenses. Subject to Section 6.4, payment of all documented,
out-of-pocket fees and costs, including attorneys’ fees, relating to the filing,
prosecution, and maintenance of the PATENT RIGHTS (“Patent Expenses”) shall be
the responsibility of COMPANY and other commercial licensees of the PATENT
RIGHTS as they exist from time to time (as used herein a “Commercial Licensee”
shall mean a for-profit entity that has been granted a license by M.I.T. under
the PATENT RIGHTS to develop and sell products). Subject to Section 6.4, COMPANY
shall be responsible for a pro rata share of all Patent Expenses, whether such
amounts were incurred before or after the EFFECTIVE DATE. As of the EFFECTIVE
DATE, COMPANY’s pro rata share is [***] of the total, and M.I.T. has incurred
approximately [***] for such patent-related fees and costs, with respect to
which M.I.T. will provide COMPANY with supporting documentation. As commercial
licensees are added over time, COMPANY’s pro rata share will decrease on a going
forward basis only. No credits shall be allowed for payments due prior to each
new commercial licensee. COMPANY shall reimburse [***] of all patent costs
incurred prior to the EFFECTIVE DATE, that have not already been reimbursed,
within thirty days of the EFFECTIVE DATE. COMPANY will reimburse the remaining
[***] within [***] of the EFFECTIVE DATE of this Agreement or immediately upon
termination of this Agreement if this Agreement is terminated prior to the [***]
of this Agreement as long as there are no additional commercial licensees prior
to these dates. If there are additional Commercial Licensees then COMPANY will
not have to pay this remaining [***]. COMPANY will be responsible for its pro
rata share for all patent expenses incurred after the EFFECTIVE DATE. COMPANY
shall reimburse all amounts due pursuant to this Section within [***] of
invoicing, supported by appropriate documentation; late payments shall accrue
interest at [***]. In all instances, M.I.T. shall pay the fees prescribed for
large entities to the United States Patent and Trademark Office. Subject to
Section 6.4, payment of all fees and costs, including attorneys’ fees, relating
to the filing, prosecution and maintenance of the PATENT RIGHTS (including
without limitation interferences, reexaminations and reissues) shall be the
responsibility of COMPANY, whether such amounts were incurred before or after
the EFFECTIVE DATE subject to the terms agreed upon in this section.

 



19

 

 

6.4. Abandonment. Notwithstanding the above, in the event that COMPANY desires
to discontinue its support of any patent or patent application within the PATENT
RIGHTS, in any particular country or countries, COMPANY shall provide M.I.T.
with at least [***] prior written notice of such intended discontinuance of
support. In such event, (i) any such patent or patent application, on a country
by country basis, (the “RETURNED RIGHTS”) shall be removed from the definition
of PATENT RIGHTS under this Agreement, (ii) the licenses granted to COMPANY and
its AFFILIATES as to such RETURNED RIGHTS shall terminate, and (iii) COMPANY
shall have no further obligation with respect to such RETURNED RIGHTS pursuant
to Section 6.3, M.I.T. shall have the unrestricted right to license such
RETURNED RIGHTS to third parties. Such notice to discontinue its support of any
patent or patent application shall not relieve COMPANY from the obligations to
pay for costs with respect to the filing, prosecution, and maintenance of such
PATENT RIGHTS incurred prior to the expiration of the [***] notice period.

 

7. Infringement.

 

7.1 Notification of Infringement. Each party agrees to provide written notice to
the other party promptly after becoming aware of any infringement of the PATENT
RIGHTS in the FIELD.

 

7.2 Right to Prosecute Infringements.

 

(a) COMPANY Right to Prosecute. So long as COMPANY remains the exclusive
licensee of the PATENT RIGHTS in the FIELD in the TERRITORY, COMPANY, to the
extent permitted by law, shall have the right, under its own control and at its
own expense, to prosecute any third party infringement of the PATENT RIGHTS in
the FIELD in the TERRITORY, subject to Sections 7.4 and 7.5. If required by law,
M.I.T. shall permit any action under this Section to be brought in its name,
including being joined as a party-plaintiff, provided that COMPANY shall hold
M.I.T. harmless from, and indemnify M.I.T. against, any costs, expenses, or
liability that M.I.T. incurs in connection with such action.

 

Prior to commencing any such action, COMPANY shall consult with M.I.T. and shall
consider the views of M.I.T. regarding the advisability of the proposed action
and its effect on the public interest. COMPANY shall not enter into any
settlement, consent judgment, or other voluntary final disposition of any
infringement action under this Section that will adversely affect the validity,
enforceability or scope of the PATENT RIGHTS, without the prior written consent
of M.I.T, which consent shall not be unreasonably withheld or delayed.

 



20

 

 

(b) M.I.T. Right to Prosecute. In the event that COMPANY fails to have initiated
an infringement action within a reasonable time after COMPANY first becomes
aware of the basis for such action (and provided that the Company has been
unsuccessful in persuading the alleged infringer to desist), M.I.T. shall have
the right, at its sole discretion, to prosecute such infringement under its sole
control and at its sole expense, and any recovery obtained shall belong to
M.I.T.

 

7.3 Declaratory Judgment Actions. In the event that a PATENT CHALLENGE is
brought against M.I.T. or COMPANY by a third party, M.I.T., at its option, shall
have the right within [***] after commencement of such action to take over the
sole defense of the action at its own expense. If M.I.T. does not exercise this
right, COMPANY may take over the sole defense of the action at COMPANY’s sole
expense, subject to Sections 7.4 and 7.5.

 

7.4 Offsets. COMPANY may offset a total of [***] of any expenses incurred under
Sections 7.2 and 7.3 against any payments due to M.I.T. under Article 4,
provided that in no event shall such payments under Article 4, when aggregated
with any other offsets and credits allowed under this Agreement, be reduced by
more than [***] in any REPORTING PERIOD.

 

7.5 Recovery. Any recovery obtained in an action brought by COMPANY under
Sections 7.2 or 7.3 shall be distributed as follows: (i) each party shall be
reimbursed for any expenses incurred in the action (including the amount of any
royalty or other payments withheld from M.I.T. as described in Section 7.4),
(ii) as to ordinary damages, COMPANY shall receive an amount equal to its lost
profits or a reasonable royalty on the infringing sales, or whichever measure of
damages the court shall have applied, and COMPANY shall pay to M.I.T. based upon
such amount a reasonable approximation of the royalties and other amounts that
COMPANY would have paid to M.I.T. if COMPANY had sold the infringing products,
processes and services rather than the infringer, and (iii) as to special or
punitive damages, the parties shall share equally in any award.

 

7.6 Cooperation. Each party agrees to cooperate in any action under this Article
which is controlled by the other party, provided that the controlling party
reimburses the cooperating party promptly for any out-of-pocket costs and
expenses incurred by the cooperating party in connection with providing such
assistance.

 

7.7 Right to Sublicense. So long as COMPANY remains the exclusive licensee of
the PATENT RIGHTS in the FIELD in the TERRITORY, COMPANY shall have the sole
right to sublicense any alleged infringer in the FIELD in the TERRITORY for
future use of the PATENT RIGHTS in accordance with the terms and conditions of
this Agreement relating to sublicenses. Any revenues to COMPANY pursuant to such
sublicense shall be treated as set forth in Article 4.

 



21

 

 

8. Indemnification and Insurance.

 

8.1 Indemnification.

 

(a) Indemnity. COMPANY shall indemnify, defend, and hold harmless M.I.T. and its
trustees, officers, faculty, students, employees, and agents and their
respective successors, heirs and assigns (the “Indemnitees”), against any
liability, damage, loss, or expense (including reasonable attorneys’ fees and
expenses) incurred by or imposed upon any of the Indemnitees as a result of any
third party claims, suits, actions, demands or judgments resulting from the
exercise of any rights granted to COMPANY under this Agreement or any breach of
this Agreement by COMPANY, except in each case to the extent caused by the gross
negligence or willful misconduct of M.I.T.

 

(b) Procedures. The Indemnitees agree to provide COMPANY with prompt written
notice of any claim, suit, action, demand, or judgment for which indemnification
is sought under this Agreement. COMPANY agrees, at its own expense, to provide
attorneys reasonably acceptable to M.I.T. to defend against any such claim. The
Indemnitees shall cooperate fully with COMPANY in such defense and will permit
COMPANY to conduct and control such defense and the disposition of such claim,
suit, or action (including all decisions relative to litigation, appeal, and
settlement); provided, however, that any Indemnitee shall have the right to
retain its own counsel, at the expense of COMPANY, if representation of such
Indemnitee by the counsel retained by COMPANY would be inappropriate because of
actual conflicts in the interests of such Indemnitee and any other party
represented by such counsel. COMPANY agrees to keep M.I.T. informed of the
progress in the defense and disposition of such claim and to consult with M.I.T.
with regard to any proposed settlement.

 

8.2 Insurance. COMPANY shall obtain and carry in full force and effect
commercial general liability insurance, and at the time as COMPANY commences
clinical trials with respect to LICENSED PRODUCTS or IDENTIFIED PRODUCTS will
carry products/completed operations coverage and errors and omissions liability
insurance which shall protect COMPANY and Indemnitees with respect to events
covered by Section 8.1(a) above. Such insurance (i) shall be issued by an
insurer pre-approved by M.I.T., such approval not to be unreasonably withheld,
(ii) shall list M.I.T. as an additional insured thereunder, for the commercial
general liability policy only, and (ii) shall require [***] written notice to be
given to M.I.T. prior to any cancellation or material change thereof. The limits
of the commercial general liability insurance shall not be less than [***] with
an aggregate of [***] for bodily injury including death, property damage, and
products/completed operations coverage. The limits of the errors and omissions
liability insurance shall not be less than [***]. At M.I.T.’s request, from time
to time, COMPANY shall provide M.I.T. with Certificates of Insurance evidencing
ongoing compliance with this Section. COMPANY shall continue to maintain such
insurance after the expiration or termination of this Agreement during any
period in which COMPANY or any AFFILIATE or SUBLICENSEE continues (i) to make,
use, or sell a product that was a LICENSED PRODUCT under this Agreement or (ii)
to perform a service that was a LICENSED PROCESS under this Agreement, and
thereafter for a period of [***], if the coverage is under a claims-made policy.

 



22

 

 

9. Representations AND Warranties.

 

9.1 M.I.T. hereby represents and warrants that, as of the EFFECTIVE DATE of this
Agreement (a) all named inventors of the PATENT RIGHTS have duly executed
instruments assigning their entire right, title and interest in the PATENT
RIGHTS to M.I.T. as assignee; (b) to its knowledge there is no action, suit,
proceeding or investigation pending or threatened against M.I.T. that challenges
the right of M.I.T. to enter into this Agreement, or to consummate the
transactions contemplated hereby; (c) M.I.T. has the authority to grant the
licenses as granted herein; and (d) M.I.T. has not granted to any third party
any rights under the PATENT RIGHTS that would conflict with this Agreement.

 

9.2 EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, M.I.T. MAKES NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND CONCERNING THE PATENT RIGHTS AND
HEREBY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NONINFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS OF M.I.T. OR
THIRD PARTIES, VALIDITY, ENFORCEABILITY AND SCOPE OF PATENT RIGHTS, WHETHER
ISSUED OR PENDING, AND THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT
DISCOVERABLE.

 

9.3 Neither Party will be responsible to the other for incidental or
consequential damages of any kind, including economic damages or injury to
property and lost profits regardless of whether such damages arise from claims
based upon contract, negligence, tort (including strict liability or other legal
theory), a breach of any warranty or term of this Agreement, and regardless of
whether it was advised or had reason to know of the possibility of incurring
such damages in advance.

 



23

 

 

10. Assignment.

 

This Agreement is personal to COMPANY and no rights or obligations may be
assigned by Company without the prior written consent of M.I.T., which consent
shall not be unreasonably withheld, except that COMPANY may assign its rights
and obligations under this Agreement without such a consent to an AFFILIATE or
another successor corporation in connection with the merger, consolidation, or
sale (with or to such corporation) of all or substantially all of its assets or
that portion of its business to which this Agreement relates; provided, however
, that(i) any payment amounts due to M.I.T. (including royalties and all patent
expense amounts owed to M.I.T. under this Agreement, that are actually due as of
the effective date of such assignment) shall be received by M.I.T. in full
within [***] of any such transaction; and (ii) such successor shall agree in
writing to be bound by the terms and conditions of this Agreement on or before
the effective date of such transaction. Any assignment purported or attempted to
be made in violation of the terms of this Section shall be null and void and of
no legal effect.

 

11. General Compliance with Laws

 

11.1 Compliance with Laws. COMPANY shall use reasonable commercial efforts to
comply with all commercially material applicable local, state, federal, and
international laws and regulations relating to the development, manufacture,
use, and sale of LICENSED PRODUCTS and LICENSED PROCESSES under this Agreement.

 

11.2 Export Control. COMPANY and its AFFILIATES and SUBLICENSEES shall comply
with all United States laws and regulations controlling the export of certain
commodities and technical data, including without limitation all Export
Administration Regulations of the United States Department of Commerce. Among
other things, these laws and regulations prohibit or require a license for the
export of certain types of commodities and technical data to specified
countries. COMPANY hereby gives written assurance that it will comply with, and
will cause its AFFILIATES and will ensure that its SUBLICENSEES undertake to
comply with, all United States export control laws and regulations, that as
between COMPANY and M.I.T. it bears sole responsibility for any violation of
such laws and regulations by itself or its AFFILIATES or SUBLICENSEES, and that
it will indemnify, defend, and hold M.I.T. harmless (in accordance with Section
8.1) for the consequences of any such violation.

 



24

 

 

11.3 Non-Use of M.I.T. Name. COMPANY and its AFFILIATES and SUBLICENSEES shall
not use the name of “Massachusetts Institute of Technology,” “Lincoln
Laboratory” or any variation, adaptation, or abbreviation thereof, or of any of
its trustees, officers, faculty, students, employees, or agents, or any
trademark owned by M.I.T., or any terms of this Agreement in any promotional
material or other public announcement or disclosure relating to this Agreement
without the prior written consent of M.I.T, which consent M.I.T. may withhold in
its sole discretion.  The foregoing notwithstanding, without the consent of
M.I.T., COMPANY may make factual statements during the term of this Agreement
that COMPANY has a license from M.I.T. under one or more of the patents and/or
patent applications comprising the PATENT RIGHTS in business literature and
public announcements. Such statements may not be used in marketing, promotion,
or advertising.

 

11.4 Marking of LICENSED PRODUCTS and IDENTIFIED PRODUCTS. To the extent
commercially feasible and consistent with prevailing business practices, COMPANY
shall mark, and shall cause its AFFILIATES and ensure that its SUBLICENSEES
undertake to mark, all LICENSED PRODUCTS and IDENTIFIED PRODUCTS that are sold
under this Agreement in countries in which there are issued patents within the
PATENT RIGHTS with the number of each issued patent under the PATENT RIGHTS that
applies to such LICENSED PRODUCT.

 

12. Termination.

 

12.1 Voluntary Termination by COMPANY. COMPANY shall have the right to terminate
this Agreement, for any reason, (i) upon at least ninety (90) days prior written
notice to M.I.T., such notice to state the date at least ninety (90) days in the
future upon which termination is to be effective, and (ii) upon payment of all
amounts due to M.I.T. through such termination effective date.

 

12.2 Cessation of Business. If COMPANY ceases to carry on its business related
to this Agreement, M.I.T. shall have the right to terminate this Agreement
immediately upon written notice to COMPANY.

 



25

 

 

12.3 Termination for Default.

 

(a) Nonpayment. In the event COMPANY fails to pay any amounts due and payable to
M.I.T. hereunder, and fails to make such payments within [***] after receiving
written notice of such failure, M.I.T. may terminate this Agreement immediately
upon written notice to COMPANY.

 

(b) Material Breach. If either party commits a material breach of its
obligations under this Agreement, except for breach as described in Section
12.3(a), and fails to cure that breach within [***] after receiving written
notice thereof from the other party, the non-breaching party may terminate this
Agreement immediately upon written notice to COMPANY.

 

12.4 Termination as a Consequence of Patent Challenge.

 

(a) By COMPANY. If COMPANY or any of its AFFILIATES brings a PATENT CHALLENGE
against M.I.T., or assists or causes others to bring a PATENT CHALLENGE against
M.I.T. (except as required under a court order or subpoena), then M.I.T. may
immediately terminate this Agreement.

 

(b) By SUBLICENSEE. If a SUBLICENSEE brings a PATENT CHALLENGE or assists
another party in bringing a PATENT CHALLENGE (except as required under a court
order or subpoena), then M.I.T. may send a written demand to COMPANY to
terminate such sublicense. If COMPANY fails to so terminate such sublicense
[***] after M.I.T.’s demand, M.I.T. may immediately terminate this Agreement.

 

12.5 Disputes regarding Termination. If COMPANY disputes any termination by
M.I.T. under this Section, it must notify M.I.T. of the nature of such dispute
and the proposed manner in which to resolve the dispute within [***] of receipt
of certified notification of termination by M.I.T., whichever is sooner. If the
parties do not resolve such dispute within [***] of such notification, then
COMPANY shall be required to initiate the dispute resolution procedures outlined
in Section 13.3(a) immediately. If it does not do so, COMPANY shall be
considered to have waived its rights to dispute the termination.

 



26

 

 

12.6 Effect of Termination.

 

(a) Survival. The following provisions shall survive the expiration or
termination of this Agreement:

 

●Article 1 (“Definitions”);

●Article 8 (“Indemnification and Insurance”);

●Article 9 (“Representations and Warranties”);

●Article 13 (“Dispute Resolution”);

●Article 14 (“Miscellaneous”);

●The last paragraph of Section 4.1(c) (“Milestone Payments”), solely with
respect to Surviving Milestone Payments

●Section 4.1 (e) (Running Royalties for IDENTIFIED PRODUCTS)

●Section 5.2 (“Content of Reports and Payments”) with respect to sales of
LICENSED PRODUCTS made and SUBLICENSE INCOME received prior to termination;

●Section 5.4 (“Records”);

●Section 11.1 (“Compliance With Laws”);

●Section 11.2 (“Export Control”);

●Section 12.5 (“Disputes regarding Termination”); and

●Section 12.6 (“Effect of Termination”).

 

(b) Pre-termination Obligations. In no event shall termination of this Agreement
release COMPANY from the obligation to pay any amounts that became due on or
before the effective date of termination.

 

13. Dispute Resolution.

 

13.1 Mandatory Procedures. The parties agree that any dispute arising out of or
relating to this Agreement shall be resolved solely by means of the procedures
set forth in this Article, and that such procedures constitute legally binding
obligations that are an essential provision of this Agreement. If either party
fails to observe the procedures of this Article, as may be modified by their
written agreement, the other party may bring an action for specific performance
of these procedures in any court of competent jurisdiction.

 



27

 

 

13.2 Equitable Remedies. Although the procedures specified in this Article are
the sole and exclusive procedures for the resolution of disputes arising out of
or relating to this Agreement, either party may seek a preliminary injunction or
other provisional equitable relief if, in its reasonable judgment, such action
is necessary to avoid irreparable harm to itself or to preserve its rights under
this Agreement.

 

13.3 Dispute Resolution Procedures.

 

(a) Mediation. In the event of any dispute arising out of or relating to this
Agreement, either party may initiate mediation upon written notice to the other
party (“Notice Date”) pursuant to Section 14.1, whereupon both parties shall be
obligated to engage in a mediation proceeding. The mediation shall commence
within [***] of the Notice Date. The mediation shall be conducted by a single
mediator in Boston, Massachusetts. The party requesting mediation shall
designate two (2) or more nominees for mediator in its notice. The other party
may accept one of the nominees or may designate its own nominees by notice
addressed to the American Arbitration Association (AAA) and copied to the
requesting party. If within, [***] following the request for mediation, the
parties have not selected a mutually acceptable mediator, a mediator shall be
appointed by the AAA according to the Commercial Mediation Rules. The mediator
shall attempt to facilitate a negotiated settlement of the dispute, but shall
have no authority to impose any settlement terms on the parties. The expenses of
the mediation shall be borne equally by the parties, but each party shall be
responsible for its own counsel fees and expenses.

 

(b) Trial Without Jury. If the dispute is not resolved by mediation within [***]
after commencement of mediation, each party shall have the right to pursue any
other remedies legally available to resolve the dispute, provided, however, that
the parties expressly waive any right to a jury trial in any legal proceeding
under this Article.

 

13.4 Performance to Continue. Each party shall continue to perform its
undisputed obligations under this Agreement pending final resolution of any
dispute arising out of or relating to this Agreement; provided, however, that a
party may suspend performance of its undisputed obligations during any period in
which the other party fails or refuses to perform its undisputed obligations.
Nothing in this Article is intended to relieve COMPANY from its obligation to
make undisputed payments pursuant to Articles 4 and 6 of this Agreement.

 



28

 

 

13.5 Statute of Limitations. The parties agree that all applicable statutes of
limitation and time-based defenses (including, but not limited to, estoppel and
laches) shall be tolled while the procedures set forth in Sections 13.3(a) are
pending. The parties shall cooperate in taking any actions necessary to achieve
this result.

 

14. Miscellaneous.

 

14.1 Notice. Any notices required or permitted under this Agreement shall be in
writing, shall specifically refer to this Agreement, and shall be sent by hand,
recognized national overnight courier, registered or certified mail, postage
prepaid, in each case return receipt requested or (except with respect to notice
of termination) confirmed facsimile transmission or confirmed electronic mail,
to the following addresses or facsimile numbers of the parties:

 

If to M.I.T.:Massachusetts Institute of Technology

Technology Licensing Office, Room NE18-501

255 Main Street, Kendall Square

Cambridge, MA 02142-1601

Attention: Director

Tel: [***]

Fax: [***]

 



29

 

 

If to COMPANY:MBcure Ltd.

Science Part, Ness Ziona

7403635, Israel

Attention: Chief Business Officer

Tel: [***]

Fax: [***]

 

If, to COMPANY, notices regarding financial matters, including invoices:

 

Contact Name: Sigal Fattal, CFO

Department: Financial

Address:

Science Part, Ness Ziona,

7403635, Israel

Tel: [***]

Fax: [***]

Email: [***]

 

All notices under this Agreement shall be deemed effective upon receipt. A party
may change its contact information immediately upon written notice to the other
party in the manner provided in this Section.

 

14.2 Governing Law. This Agreement and all disputes arising out of or related to
this Agreement, or the performance, enforcement, breach or termination hereof,
and any remedies relating thereto, shall be construed, governed, interpreted and
applied in accordance with the laws of the State of New York, U.S.A., without
regard to conflict of laws principles, except that questions affecting the
construction and effect of any patent shall be determined by the law of the
country in which the patent shall have been granted. The state and federal
courts having jurisdiction over the City of New York, New York, USA, provide the
exclusive forum for any PATENT CHALLENGE and/or any court action between the
parties relating to this Agreement. Each of the parties submits to the
jurisdiction of such courts and waives any claim that such court lacks
jurisdiction over it or its AFFILIATES or constitutes an inconvenient or
improper forum.

 



30

 

 

14.3 Confidentiality.

 

14.3.1 M.I.T. shall keep confidential, not disclose to any third party and not
use for any purpose other than monitoring COMPANY’s performance under this
Agreement all reports, notices, documents and information provided to M.I.T. by
COMPANY under this Agreement; provided, however, that M.I.T. may include in its
annual reports totals derived from information received from COMPANY (without
attribution to COMPANY) that show revenues generated by the patents and patent
applications licensed under this Agreement; and provided further that the
non-disclosure and non-use obligations shall not apply to any information that
(a) is or becomes part of the public domain other than by breach by M.I.T. of
this Section 14.3.1, or (b) is required to be disclosed by M.I.T. pursuant to
interrogatories, requests for information or documents, subpoena, civil
investigative demand issued by a court or governmental agency of competent
jurisdiction or as otherwise required by law (provided that, in such case,
M.I.T. shall notify COMPANY promptly upon receipt thereof and give COMPANY
sufficient advance notice to permit it to seek a protective order or other
similar order with respect to such information). To the extent that it is
reasonably necessary, M.I.T. may disclose information it is otherwise obligated
under this Section 14.3.1 not to disclose to (i) its employees and consultants
on a need-to-know basis and on condition that such employees abide by the
obligations set forth in this Section 14.3.1 and (ii) in confidence, to lawyers,
accountants and financial advisors.

 

14.3.2 Each party shall keep the terms of this Agreement confidential and not
disclose them to third parties other than in confidence to its and its
Affiliates’ employees and consultants without the prior consent of the other
party, except that (a) COMPANY may disclose this Agreement and/or the terms
hereof in confidence to any bona fide prospective investor in or acquirer of
COMPANY, or any bona fide prospective purchaser or licensee of a business or
technology to which this Agreement pertains, (b) COMPANY shall have the right to
disclose this Agreement as required by any securities laws or regulations or the
regulations of any stock exchange, and (c) each party may disclose the existence
of the relationship created by this Agreement without the disclosure of any
financial details of this Agreement.

 

14.4 Force Majeure. Neither party will be responsible for delays resulting from
causes beyond the reasonable control of such party, including without limitation
fire, explosion, flood, war, strike, or riot, provided that the nonperforming
party uses commercially reasonable efforts to avoid or remove such causes of
nonperformance and continues performance under this Agreement with reasonable
dispatch whenever such causes are removed.

 

14.5 Amendment and Waiver. This Agreement may be amended, supplemented, or
otherwise modified only by means of a written instrument signed by both parties.
Any waiver of any rights or failure to act in a specific instance shall relate
only to such instance and shall not be construed as an agreement to waive any
rights or fail to act in any other instance, whether or not similar.

 

14.6 Severability. In the event that any provision of this Agreement shall be
held invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect any other provision of this Agreement, and the
parties shall negotiate in good faith to modify the Agreement to preserve (to
the extent possible) their original intent. If the parties fail to reach a
modified agreement within [***] after the relevant provision is held invalid or
unenforceable, then the dispute shall be resolved in accordance with the
procedures set forth in Article 13. While the dispute is pending resolution,
this Agreement shall be construed as if such provision were deleted by agreement
of the parties.

 



31

 

 

14.7 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective permitted successors and assigns.

 

14.8 Headings. All headings are for convenience only and shall not affect the
meaning of any provision of this Agreement.

 

14.9 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to its subject matter and supersedes all prior
agreements or understandings between the parties relating to its subject matter.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

The EFFECTIVE DATE of this Agreement is 25th April 2017.

 

MASSACHUSETTS INSTITUTE OF   MBCURE LTD. TECHNOLOGY                 By: /s/
Lesley Millar-Nicholson   By: /s/ Johnathan Solomon Name: Lesley
Millar-Nicholson   Name:   Johnathan Solomon Title: Director, Technology
Licensing Office   Title: CEO

 

MASSACHUSETTS INSTITUTE OF   TECHNOLOGY         By: /s/ Maria T. Zuber   Name:
Maria T. Zuber   Title: Vice President for Research     E. A. Griswold Professor
of Geophysics  

 



32

 

 

APPENDIX A

 

List of Patent Applications and Patents

 

I. United States Patents and Applications

 

[***]

 

II. International (non-U.S.) Patents and Applications



 

 

 

 

 

 

 

 

 



33

 

 

APPENDIX B

 

List of Countries (excluding United States) for which

PATENT RIGHTS Applications Will Be Filed, Prosecuted and Maintained

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



34

 

 

EXHIBIT A

 

CONFLICT AVOIDANCE STATEMENT

 



  Name:               Dept. or Lab.:               Company:              
Address:                               Licensed Technology:    

 

Because of the M.I.T. license granted to the above company and my equity
position with this company, I acknowledge the potential for a possible conflict
of interest between the performance of research at M.I.T. and my contractual or
other obligations to this company. Therefore, I will not:

 

1)use students at M.I.T. for research and development projects for the company;

 

2)restrict or delay access to information from my M.I.T. research;

 

3)take direct or indirect research support from the company in order to support
my activities at M.I.T.; or

 

4)employ students at the company, except in accordance with Section 4.5.2,
“Faculty and Students,” in the Policies and Procedures Guide.

 

In addition, in order to avoid the appearance of a conflict, I will attempt to
differentiate clearly between the intellectual directions of my M.I.T. research
and my contributions to the company. To that end, I will expressly inform my
department head/laboratory director annually of the general nature of my
activities on behalf of the company.

 

  Signed:     Date:  

 

Approved by:           Name (print):     (Dept. Head or Lab Dir)  

 

* “Equity” includes stock, options, warrants or other financial instruments
convertible into stock, which are directly or indirectly controlled by the
inventor.

 

 

35



 

 